DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/22 has been entered.
 
Drawings
The drawings were received on 4/1/22.  These drawings are accepted.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “A planetary gear” in the preamble in line 1, and later introduces planetary gears. It is clearly understood that the recitation of “A planetary gear” is not an introduction of a specific gear, but rather a gear assembly, so it is recommended that it be amended to instead recite “A planetary gear assembly”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “locking means” in claims 2 and 18; “drive means” in claims 5, 6, and 9; and “speed control means” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “limit switches directly to said carrier” in line 2. The connection or interaction between the limit switches and the carrier required by this limitation is unclear. It appears that a word has been mistakenly omitted, but it is not readily clear what the intended limitation is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Magro (U.S. Patent Application Publication No. 2010/0242364) in view of Fan (U.S. Patent No. 5,924,949). 
Regarding claim 1, Magro discloses a fire door operator (111, 411, or 511) for a rolling door (9) that can be raised when rolled onto a generally horizontal rolling door shaft (drum of the door 9) when the shaft rotates in a first direction and lowered when the shaft rotates in an opposing direction (paragraphs 0040-0041), said operator comprising a stationary housing (the housing is formed by the gearbox 111, 411, 511, and the corresponding bracket member shown in each of Figures 3, 6, and 9 connecting the housing members to the wall) defining an axis [FIG. 6]; an outer main gear (124, 424, or 597) mounted within said housing for rotation about said axis [FIGS. 3, 6, 9] and being formed with exterior gear teeth (teeth of the outer main gear 124, 424, or 597); speed control means (125, 425, or 565) coupled to said exterior gear teeth (via 142, 442, or 574) for controlling the rotational speed of said outer main gear (paragraphs 0051-0053) a sun gear (730 and 721) comprising a first set of teeth (outer teeth shown on gear 730 in Figure 12) and a second set of teeth (721); a carrier (710) adapted to be coupled to a rolling door shaft (drum of the door; paragraphs 0046, 0055, 0069); locking means (122, 124; 422, 424; or 590, 522) for locking said main gear in relation to said housing (paragraph 0061); drive means (100, 400, or 519) for selectively rotating said gear and said carrier to transmit rotational power to the rolling door shaft; and releasing means (118, 418, or 586) for selectively releasing said locking means to allow free rotation of said main gear and said carrier to allow a rolling door to be lowered under its own weight. Magro does not explicitly disclose that the outer main gear is an annular ring with inwardly spaced interior gear teeth, planetary gears meshed with said interior gear teeth, or that the drive means are coupled to said second set of teeth.
Nonetheless, Fan discloses a fire door operator comprising an outer main gear (40), wherein the outer main gear is an annular ring [FIG. 1] formed with inwardly spaced interior gear teeth (teeth of gear 40 engaging planetary gears 36); planetary gears (36) meshed with said interior gear teeth; a sun gear (30) comprising a first set of teeth (teeth of gear 30 engaging planetary gears 36) that mesh with said planetary gears for rotation about an axis, said outer main gear being driven directly by said planetary gears (column 2, lines 29-51) and a second set of teeth (21), a carrier (10) secured to said planetary gears (column 2, lines 24-27); and a drive means (motor disclosed in column 2, lines 46-47) coupled to said second set of teeth (column 2, lines 46-51) for selectively rotating said sun gear and said carrier to transmit rotational power to a rolling door (column 2, lines 29-51 discloses a connection between the motor, the sun gear 30 via the hub 32, and the carrier 10 to transmit power to the rolling door).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the operator of Magro to include the outer gear, sun gear, planetary gear, and drive means configuration taught by Fan, in order to provide a gear reduction mechanism that enables operation of heavier doors or the use of smaller motors.
Regarding claim 2, Magro discloses that said locking means comprising a rocker arm (422) positioned in proximity to said exterior teeth of the outer gear (424) [FIG. 6] and provided with locking teeth (teeth of the gear 420) configured to mesh with said exterior teeth and being biased (via 418) to engage said exterior teeth to normally lock said outer gear against rotation about said axis (paragraph 0061). As described with respect to claim 1 above, Hsieh discloses an outer gear that is an annular ring.
Regarding claim 3, Magro discloses that said rocker arm is provided with means responsive to an external force to move said rocker arm to disengage said locking teeth from said exterior teeth (paragraph 0061).
Regarding claim 4, Magro discloses that said carrier comprises an interchangeable hub (central portion of the hub 720 extending away from the gear section 721 as shown in Figure 12) to accommodate a predetermined shaft diameter (the hub 720 is removable from the carrier 710 which reads on the limitation “interchangeable”).
Regarding claim 5, Magro discloses that said drive means comprises a hand-operated chain drive (100) coupled to said sun gear [FIG. 1].
Regarding claim 6, Magro discloses that said drive means comprises an exterior motor (400) coupled to said sun gear [FIG. 6].
Regarding claim 7, Magro discloses that said exterior motor is coupled by means of a drive shaft (408) engaged with said sun gear (paragraphs 0060 and 0092) and a sprocket (sprocket engaged by chain 406) fixedly mounted on said drive shaft [FIG. 6].
Regarding claim 8, Magro discloses a bridge gear box (407, 408, 410) coupling said drive shaft to two spur gears (gears provided on shafts 408 and 410) for driving said sun gear (paragraphs 0060 and 0098).
Regarding claim 9, Magro discloses drive means comprising twin motors (519) [FIGS. 7-9] coupled to said main gear. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the twin motors of Figures 7-9 of Magro with the bridge gear box of Figure 6 of Magro, in order to provide a more compact motor arrangement, to ensure consistent output supplied by the motors to the gear box, and to provide more even wear of the gear components on the bridge gear box. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 11, Magro discloses that said speed control means comprises a governor mechanism coupled to said exterior teeth of said main gear (via 442) [FIG. 6] to be responsive to rotational speed of said annular ring and generating a retarding force to prevent said annular ring from exceeding a predetermined rotational velocity (paragraphs 0064-0067).
Regarding claims 13 and 14, as best understood, Magro discloses limit switches (754) directly to said carrier (710) [FIG. 12] and coupled to said carrier by a gear set (760, 771, 772).
Regarding claim 17, Magro discloses a gear system (411) comprising a housing (housing of the gearbox 411) defining an axis; an outer main gear (424) mounted within said housing for rotation about said axis [FIG. 6] and being formed with exterior gear teeth (teeth of the outer main gear 424); a governor (425) coupled to said exterior gear teeth (via 442); a sun gear (730 and 721) comprising a first set of teeth (outer teeth shown on gear 730 in Figure 12) and a second set of teeth (721); a shaft (drum of the door; paragraph 0055) arranged for rotation about said axis; a locking means (422, 424) for locking said main gear to prevent rotation thereof; a drive means (400) for selectively rotating said sun gear for transmitting rotational power to the shaft (paragraph 0060); and a releasing means (418) for selectively releasing said locking means to disengage from said main gear to allow free rotation of said main gear and the shaft (paragraph 0061). Magro does not explicitly disclose that the outer main gear is an annular ring with inwardly spaced interior gear teeth, planet gears meshed with said interior gear teeth, a coupling means, or that the drive means are coupled to said second set of teeth.
Nonetheless, Fan discloses a planetary gear comprising an outer main gear (40), wherein the outer main gear is an annular ring [FIG. 1] formed with inwardly spaced interior gear teeth (teeth of gear 40 engaging planetary gears 36); planetary gears (36) meshed with said interior gear teeth; a sun gear (30) comprising a first set of teeth (teeth of gear 30 engaging planetary gears 36) that mesh with said planetary gears for rotation about an axis, said outer main gear being driven directly by said planetary gears (column 2, lines 29-51) and a second set of teeth (21), a coupling means (connection elements between carrier 10 and planetary gears 36) secured to said planetary gears (column 2, lines 24-27); and a drive means (motor disclosed in column 2, lines 46-47) coupled to said second set of teeth (column 2, lines 46-51) for selectively rotating said sun gear and said carrier to transmit rotational power to a rolling door (column 2, lines 29-51 discloses a connection between the motor, the sun gear 30 via the hub 32, and the carrier 10 to transmit power to the rolling door).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the operator of Magro to include the outer gear, sun gear, planetary gear, and drive means configuration taught by Fan, in order to provide a gear reduction mechanism that enables operation of heavier doors or the use of smaller motors.
Regarding claim 18, Magro discloses that said locking means comprising a rocker arm (422) positioned in proximity to said exterior teeth of the outer gear (424) [FIG. 6] and provided with locking teeth (teeth of the gear 420) configured to mesh with said exterior teeth and being biased (via 418) to engage said exterior teeth to normally lock said outer gear against rotation about said axis (paragraph 0061). As described with respect to claim 1 above, Hsieh discloses an outer gear that is an annular ring.
Regarding claim 19, Magro discloses that said rocker arm is provided with means responsive to an external force to move said rocker arm to disengage said locking teeth from said exterior teeth (paragraph 0061).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Magro (U.S. Patent Application Publication No. 2010/0242364) in view of Fan (U.S. Patent No. 5,924,949), as applied to claim 14 above and further in view of Claudel (U.S. Patent No. 7,583,040).
Regarding claims 15 and 16, Magro, as modified above, discloses the gear set and the limit switches, but does not disclose a gear extending through the housing or that the limit switches are mounted on the exterior of the housing.
Nonetheless, Claudel discloses a door operator comprising a gear set (30, 32) comprising a gear extending through a housing (sprocket 32 and the corresponding shaft 34 extends through an opening in the corresponding housing 18 shown in Figures 2 and 3) to engage limit switches (38, 40), wherein said limit switches are mounted on the exterior of said housing [FIG. 4] to facilitate adjustments of said limit switches without disassembling the fire door operator.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the limit switches of Magro, as modified above, to be positioned on an exterior of the housing and to engage a gear extending through the housing, as taught by Claudel, in order to enable replacement of damaged switches, or to facilitate maintenance of the switches.

Response to Arguments
Applicant’s arguments, filed 4/1/22, with respect to the rejection(s) of claim(s) 1-9, 11, and 13-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art reference (Fan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABE MASSAD/Examiner, Art Unit 3634